The opinion of the court was delivered by
Allen, J.:
In this case we are called upon to decide whether, under the pleadings, the special findings of the jury, and the conceded facts of the case, there can be a recovery against the railway company. Jeremiah H. Zeiler, while attempting to uncouple freight cars at Woodward, I. T., fell, and the wheels of the car ran over his ankle, crushed it, and almost severed the foot. Woodward was- a station with a kind of eating house, but no physician or drug store, and no good accommodations for taking care of a person in Zeiler’s condition. The accident happened at a little after 8 o’clock in the evening. The train hands took Zeiler from the place where he was hurt to the depot, and placed him on a cot. They tied a handkerchief around his leg to prevent its bleeding, gave him stimulants, and supplied him with blankets to make him as comfortable as possible. The accident was reported to Mir. Strong, the train master at Wellington. The conductor received no response to his notice. A telegram informed him that a doctor would be sent there from Canadian, Tex., on a freight train that would arrive about 11 o’clock. About that time th'e freight train arrived, with Dr. J. A. Hart, a physician and surgeon, who then resided at Canadian, Tex. He gave Zeiler whisky and hypodermic injections of morphine, and wrapped the leg at the seat of the injury with absorbent lint, and placed a bandage around it below the knee. Zeiler was then taken on the cot into the caboose of the freight train, and at 12:14 a. M. the doctor started with him for -Wellington. Doctor Hart testifies that this was so done by order of Chief Surgeon Hogeboom, and that he did not amputatate at *347that time for the reasons that he' deemed it best to give the nervous system time to rally from the shock; that the situation was such that no intelligent assistance could be easily procured, and tbe surroundings were not such as would have permitted Zeiler to be properly cared for after the amputation was performed, and that his orders from the chief surgeon were to send him to the hospital at Ottawa. The freight train made rapid' time to Wellington, arriving there at 7:10 the next morning. During the whole of this journey, he was accompanied by Doctor Hart, and the evidence shows that up to the time of his arrival at Wellington there had been very little bleeding from the wounded limb. At Wellington, Dr. J. M. Hunt, who testifies that he was the local surgeon employed by the Atchison, Topeka & Santa Fé Railroad Company, met Zeiler on his arrival. He advised sending him to the hospital at Ottawa, and testifies that as he had come so far, and was in no condition to be operated upon, he filled out a blank for his admission to the hospital. He.was then transferred on the same cot to the baggage car of the passenger train. After the train left Wellington, the wound commenced bleeding freely, and on the arrival of the train at Mulvane he was removed from the car, taken to a hotel, and placed under the care of Dr. H. T. Shelley. From Wellington to Mulvane, the deceased appears to have been in charge of a young man, who had some pills he was giving him, which he said were morphine, which the doctor had ordered to be administered in case he was suffering much pain. After his removal to the hotel, as soon as the necessary preparations could be made, the injured limb was amputated below the knee by Doctor Shelley, with the assistance of another physician. Zeiler died on April 10. Doctor Shelley testifies that he was a physician and surgeon employed by the railroad company; that Zeiler was removed 'from the car by his direction, so that the limb could be amputated; that he took charge of Zeiler by direction of Mr. Garland, the train master.
' While it is contended by the railroad company, and there is'evidence showing, that the various physicians who attended *348upon the deceased were employed by the Santa Fé Railway Employés’ Association, there is some evidence showing that they were employed by the railroad company, and for the purposes of this case, in support of the general verdict, it must be assumed that they were so employed. There is no claim that the injury was the result of any negligence on the part of the railroad company, or of anyone except Zeiler himself. Nor was there anything to indicate that the original injury was in any manner aggravated, or rendered more serious, prior to his arrival at Wellington, except, perhaps, from fatigue necessarily incident to the trip. It is contended,, however, that Zeiler, who resided with his wife at Medicine Lodge, expressed a desire to be taken home, and it is urged that he should have been taken home, or that amputation should have been made earlier than it was in fact. It is contended that there were various places on the line of the road intermediate between Wocdward and Mulvane where the operation could have been successfully performed, and that the railroad company was negligent in undertaking to transport him so far, with his leg in its mangled oondition, and that it was especially negligent in that part of the trip from Wellington to Mulvane, on which it appears that he was not attended by a physician, and that he did bleed profusely. As to the claim that it was the duty of the railroad company to take Zeiler to his home at Medicine Lodge, it is not shown by the evidence that he could have been taken there as quickly, or with as little inconvenience, as he was in fact taken to Mulvane. It is shown that the course that was adopted was in accordance with the advice and direction of the surgeons who were called to attend the injured man. It also appears that the deceased consented to being taken to the hospital at Ottawa, if the doctors thought it best.
In the case of Railroad Co. v. Weber, 33 Kas. 543, it was held to be the duty of a railroad company to exercise reasonable and ordinary care in temporarily providing for the protection and comfort of a sick, unconscious and unattended passenger. It may be conceded that it was the duty of the *349railroad company to so provide in this instance. The substantial question is as to the measure of that duty, and the extent of the railroad company’s liability for any improper treatment the deceased may have received. That a railroad company, in the transportation of persons and property, is held to the use of skill as well as care and diligence, is well settled. By recent legislation, railroad companies have also been held liable for injuries received by persons in their employment resulting from the negligence of co-employés. Such companies are chartered for the purpose of transporting persons and property by the use of the power of steam. In fulfilling their duties to- the public, they are required to be skilled in the business in which they are engaged. Each officer and employé must be selected with reference to his qualifications and fitness for the discharge of the particular duty imposed on him. The care of persons suffering from wounds, bruises, or illness, is a matter altogether distinct from the transportation of persons and property. To provide for the needs of such, we have the learned profession of physicians and surgeons. The law requires that those who assume to practice medicine and surgery shall possess certain qualifications of skill; shall have received education and training, fitting them for their calling. Can a railroad company, then, be held liable for the mistakes of physicians whom it may call to. care for its passengers? In the treatment of an injured brakeman, should the managers of the railroad comply with the directions of the surgeons who are called to attend him, or should they assume superior knowledge, with reference to his proper treatment, and act in accordance with their own judgment?
*3501. injury to 'emtákeo7mis" wííty o7ha' company. *349In this case, it cannot be said that' there was a lack of medical counsel, nor that the company was dilatory in obtaining the attendance of surgeons. Doctor Hart came up from Canadian, Tex., and was with the injured man within about three hours after he was hurt. It does not appear that it would have been practicable to bring a surgeon there in less time. There is nothing in the the record showing that Doctor Hart *350was not a surgeon of good repute. It does affirmatively appear, and it is uncontradicted, that Doctor Hart advised the removal of the injured man; that he personally attended him from "Woodward to Wellington. There is no complaint of a want of proper care on the trip to Wellington. It appears that at Wellington the patient was visited by Doctor Hunt, who, also, was a reputable surgeon. The transfer from the freight to the passenger train was made under his advice and by his direction. Zeiler was started on his journey by Doctor Hunt. It was his duty to have examined the wound, and the condition of the patient, to have determined whether he was in a condition to endure the journey to Ottawa, or whether it would be better to remove him from the cars and amputate the limb at once. If it were determined that the journey should be made, it was his duty to see that the wound was properly dressed; that the patient was provided with those things that were necessary for his safety and comfort. The employés of the company whose primary duty was to operate the train could not be expected to exercise surgical skill, or to do more than carry out any directions the surgeons might give for his safety and comfort. If there was excessive bleeding which might have been prevented during the hour’s ride from Wellington to Mulvane, was it the fault of the railroad company? It clearly was not the fault of the train hands, for they cannot be held to the exercise of any degree of medical or surgical skill. How can it be said to be the fault of the train master, or of any superior officer of the railroad company? They had called competent physicians, and were taking the injured man to the hospital in accordance with their advice. The law iswellsetthat a railroad company having used reasonable care in his selection is not chargeable with the want of skill in a physician or surgeon whom . . . , . ii. it calls for a passenger or injured employé, and this is so even where the law requires a steamship company transporting immigrant passengers to carry a physician. (O’Brien v. Steamship Co., 154 Mass. 272; Laubheim v. Steamship Co., *351107 N. Y. 228; Secord v. Railway Co., 18 Fed. Rep. 221; U. P. Rly. Co. v. Artist, 60 id. 365.)
*3522.compányínotT *351This case was tried on the theory that no recovery could be had for anything that occurred in the Indian Territory. The court so instructed the jury. There was neither evidence nor claim of culpable negligence causing the injury in the first place. The answer of the jury to the first special question, standing alone and by itself, would therefore bar the plaintiff’s recovery. The question and answer are as follows: “Q. Do you find that deceased was injured at Woodward, I. T., on the 7th day of April, 1889, and died of such injuries afterward? A. Yes, and from consequent loss of blood.” If there was no liability for the injury, there could be none for the consequent loss of blood. If the deceased came to his death from this cause, the want of attention and care at the hands of the railroad company and the surgeons could not furnish grounds for an action in favor of his widow and child, for the injury and consequent loss of blood are found to be the cause of his death. The jury find that, according to accredited authority, about 34 per cent, of persons injured in the leg, which is immediately amputated below the knee, die from the effects thus produced, but they express the opinion that the deceased would not have died if he had been left at Woodward, with the care that could have been given him there. It is clearly a matter of speculation and opinion as to whether the deceased would have died under any different course of treatment now suggested by the plaintiff in this case. All the testimony shows that the result of such injuries cannot be foretold with certainty. It is .the province of surgeons to apply their skill and care for the relief of a person in such condition. Even they can never be held as insurers of the lives of their patients. They can only be held to the exercise of proper skill, care, and diligence. When the railroad company caused the attendance of reputable surgeons, and complied with all their directions and recommendations, with Zeiler’s consent, it had discharged its duty. No claim is made in this case, nor was there any *352evidence, that either one of the surgeons who attended Zeiler was other than a reputable member of his profession. As all the acts of the company after the arrival of Doctor Hart at Woodward were done with the advice and under the direction of the surgeons in charge, there is nothing in this record to uphold the verdict against the railroad company, but we are forced to hold that the special findings of fact by thejury, as explained by the testimony in the case, show that there was no liability on the part of the railroad company. It is therefore ordered that the judgment be reversed, and that judgment be entered on the special findings in favor of the defendant.
All the Justices concurring.